ACCEPTED
                                                                                             12-14-00332-CV
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                        6/29/2015 1:57:02 PM
                                                                                               CATHY LUSK
                                                                                                      CLERK


                              No. 12-14-00332-CV
                                                        FILED IN
                       In the Court of Appeals 12th COURT     OF APPEALS
                                                      TYLER, TEXAS
                  for the Twelfth District of Texas
                                                 6/29/2015 1:57:02 PM
                                                      CATHY S. LUSK
                              At Tyler                    Clerk

                      ___________________________________

                                  ROBERT C. MORRIS,
                                      Appellant,
                                           v.
                            SHERRI MILLIGAN, ET AL,
                                   Appellees.
                    ____________________________________
                  On Direct Appeal from the 349th Judicial District
                         Court of Anderon County, Texas
                         Trial Court Cause No. 349-6270
                   ____________________________________

       APPELLEES’ MOTION FOR EXTENSION OF TIME TO FILE BRIEF AND
                     DESIGNATION OF LEAD COUNSEL
                 ____________________________________


Motion for extension of time to file brief

      Appellees’ counsel moves for 30 days to file Appellees’ brief in this matter. The

counsel-to-be-noticed on this appeal left the Division before the appeal, and current

counsel did not receive a notice of appeal or brief. Additionally, counsel needs to

order the record on appeal in order to draft her arguments. Appellees’ counsel is also

going to be out of the country for the first two weeks in July and has a jury trial upon

her return on July 20, 2015. For these reasons Appellees’ counsel seeks an extension
                                           1
in order to properly prepare a brief. This motion is not meant to delay or prejudice

Appellant. Instead the reassignment of this case caused the Office of the Attorney

General’s office to miss notifications on this appeal. Appellees’ counsel will work

diligently to file a brief as soon as the appellate record is received. Thus, Appellees’

counsel seeks a 30 day extension—making the brief due on July 29, 2015.

Designation of Lead Counsel

       The above-styled case had been re-assigned within the Office of the Attorney

General of Texas from Patrick N. Brezik to the undersigned counsel. Undersigned

counsel respectfully requests the designation for Attorney-in-Charge/Lead Attorney

for the above-styled case be changed to her name, as she now has primary

responsibility for Appellees in this matter.

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas

                                          CHARLES E. ROY
                                          First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for Civil Litigation

                                          KAREN D. MATLOCK
                                          Assistant Attorney General
                                          Chief, Law Enforcement Defense Division




                                               2
                                          /s/ Veronica L Chidester
                                          VERONICA L. CHIDESTER
                                          Assistant Attorney General
                                          Attorney-in-Charge
                                          State Bar No. 24082161
                                          Veronica.Chidester@texasattorneygeneral.gov

                                          Law Enforcement Defense Division
                                          P. O. Box 12548, Capitol Station
                                          Austin, Texas 78711
                                          (512) 463-2124 / (512) 936-2109 Fax

                                          ATTORNEYS FOR APPELLEES


                         CERTIFICATE OF CONFERENCE

       Plaintiff is an inmate, proceeding pro se, housed in the Texas Department of
Criminal Justice. Undersigned, therefore, was unable to conference with Plaintiff. It is
assumed that Plaintiff is opposed to this motion.



                        NOTICE OF ELECTRONIC FILING

       I, VERONICA L. CHIDESTER, Assistant Attorney General of Texas, do hereby
certify that I have electronically submitted for filing a true copy of the above APPELLEES’
MOTION FOR EXTENSION OF TIME TO FILE BRIEF AND DESIGNATION
OF LEAD COUNSEL in accordance with the Electronic Case Files System of the Twelfth
Court of Appeals, on June 29, 2015.
                                          /s/ Veronica L. Chidester
                                          VERONICA L. CHIDESTER
                                          Assistant Attorney General




                                            3
                              CERTIFICATE OF SERVICE


       I, VERONICA L. CHIDESTER, Assistant Attorney General of Texas, certify that
a true copy of the above APPELLEES’ MOTION FOR EXTENSION OF TIME TO
FILE BRIEF AND DESIGNATION OF LEAD COUNSEL has been served by placing
it in United States Mail, postage prepaid, on June 29, 2015, addressed to:
Robert C. Morris, TDCJ No. 1311083
TDCJ-Smithl Unit
1313 CR 19
Lamesa, Texas 79331
Plaintiff Pro Se

                                           /s/ Veronica L. Chidester
                                           VERONICA L. CHIDESTER
                                           Assistant Attorney General




                                              4